Carroll, J.
The defendant was convicted of the larceny on December 29, 1924, of an automobile belonging to one Hyman. On January 2, 1925, the defendant, in company with one Carney (who was tried with the defendant and found guilty of larceny of the automobile), came to the home of one Mrs. Madison and offered to sell her the stolen automobile, stating that it belonged to Carney. She bought it and paid for it by two checks payable to Carney. Carney testified that he bought the automobile from one Byrnes, and that the defendant was acting as his salesman and was paid $10 for his services. At the close of the evidence the defendant asked for a directed verdict. This was refused and the defendant excepted.
The jury could have found that the automobile was stolen, and that the defendant was in possession of it; and they could refuse to believe the evidence of Carney. As the stolen automobile was found in the defendant’s possession, the jury could find that it was stolen by him, either alone or acting with others, and that he committed the crime. The weight and sufficiency of the evidence were for the jury. It was not essential that the property stolen should have been in the sole possession of the defendant. It was enough if it was in the joint possession of the defendant and Carney. See Commonwealth v. Parmenter, 101 Mass. 211; Commonwealth v. Kuperstein, 207 Mass. 25.

Exceptions overruled.